DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-12 were cancelled by a preliminary amendment. Claims 13-21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9380186 issued from 14/616686. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to image processing methods for encoding information in a spot based on the .
Claims 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of U.S. Patent No. US 9864919 issued from 15/194324. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the method claims to previously patented system claims directed to the field of image processing for encoding information in a spot based on the modulation of color components, and the claims of the instant application are co-extensive in scope with the patented claims.
Claims 13-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. US 10599937 issued from 15/861500. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to the field of image processing for encoding information in a spot based on the modulation of color components, and the claims of the instant application are co-extensive in scope with the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunk et al. (US Patent 6,993,149 B2), hereby referred to as “Brunk”.

Consider Claim 18.
Brunk teaches:
-; An image processing method comprising: (Brunk: abstract; The present invention relates to digitally watermarking spot color images. In one embodiment, an original spot color is replaced with a combination of cyan (C), magenta (M) and yellow (Y) components and the original spot color. The CMY components convey a digital watermark. Preferably, a large percentage halftone process screens the spot color. This screened spot color is combined with the CMY components. Combining the CMY components with a large percentage halftone screening results in a watermarked image color that closely approximates to the original spot color. In another embodiment, a spot color is halftone screened to a percentage of its original intensity. The screened-back spot color is modulated to accommodate a watermark signal.)
-; obtaining a signal to be encoded in color image data, the signal comprising a plural-bit payload;  (Brunk: column 8 lines 47-60, column 1 lines 61-67, column 2 lines 1-49, Figures 1-2; One digital watermarking application involves watermarking print media such as magazine or newspaper advertisements, brochures, artwork, company logos, graphics, pictures and photographs, etc. In this case, a digital watermark is typically embedded in an image that is printed using a multi-color printing process. For example, the printing may include a cyan (C), magenta (M), yellow (Y) and black (K) process. CMYK ink intensities can be varied to modulate an image's luminance to accommodate a digital watermark signal. The individual CMYK values at a given image area (e.g., a pixel or other image area location) of an unmarked image can be represented as (Cσ, Mσ, Yσ, Kσ) and the individual values for the watermarked given area or pixel are (Cm, Mm, Ym, Km)); 
-; predicting a resulting color of overprinting several inks on a substrate, (Brunk: column 3 lines 16-42, lines 64-67, column 4 lines 1-58, Figures 3-4; The present invention provides various methods to effectively embed a digital watermark signal in a spot color. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks. For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal. The CMY components are preferably combined with a halftone-screened (or scaled) version of the original spot color (e.g., a percentage of the original spot color intensity) to approximate the original spot color. Preferably, the resulting watermarked spot color approximation closely resembles the original spot color)
-; the overprinting representing the color image data encoded with the signal; (Brunk: column 1 lines 61-67, column 2 lines 1-67, column 3 lines 1-28, Figures 1-2; In this case, a digital watermark is typically embedded in an image that is printed using a multi-color printing process. For example, the printing may include a cyan (C), magenta (M), yellow (Y) and black (K) process. CMYK ink intensities can be varied to modulate an image's luminance to accommodate a digital watermark signal. Each color quantity preferably represents an intensity percentage of the corresponding color ink. If the watermark signal requires a luminance change of α at this location, then Equation 1 with a scaling vector. While the implementation details of watermark encoding schemes vary significantly, a class of watermarking schemes can be modeled as an array of changes to luminance values of a host image. A host image comprises an array of color vectors (e.g., an array of color such as RGB, CMY, CMYK, etc). The image sample may be represented as a vector between white and the pixel color value. To encode a watermark, the luminance of the image sample may be increased or decreased by adding a watermark vector in a variety of directions. FIG. 1 shows a 3-dimensional color space with cyan (C), magenta (M) and yellow (Y) axes. The bold axis between black and white represents luminance. To make an equivalent luminance change in an image sample of a given color vector (C1, M1, Y1), one may make a corresponding scale to black as shown. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks. For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal.), 
-; using the resulting color for both i) visibility evaluation of the overprinting, (Brunk: column 3 lines 16-42, lines 64-67, column 4 lines 1-58, Figures 3-4; The present invention provides various methods to effectively embed a digital watermark signal in a spot color. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks (representing an overprinting of the process ink tint with the screen). For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal. The CMY components are preferably combined with a halftone-screened (or scaled) version of the original spot color (e.g., a percentage of the original spot color intensity) to approximate the original spot color. Preferably, the resulting watermarked spot color approximation closely resembles the original spot color. In a first embodiment, to embed a digital watermark in an original spot color (S), we replace the original spot color (S) with a combination of CMY inks (Cm, Mm, Y m) and a scaled or halftone screened version (Sm) of the spot color (S). The screened spot color (Sm) is preferably a percentage of the original spot color (S) intensity (FIG. 3). We also refer to this process as "filling" or “filling-in” a spot color)
-; and ii) signal robustness evaluation of the overprinting as seen by an imaging device. 
(Brunk: column 6 lines 1-67, column 7 lines 1-67, column 8 lines 1-5, Figures 3-5; With reference to FIG. 5, an original spot color is screened back to a percentage of its original intensity (S10). Most often this screening back process is accomplished in a digital domain, in which the spot color is represented as an intensity percentage or as a color level. Of course physical screening processes are well known as well. The intensities (or luminance) at various image areas in the screened-back spot color are modulated (or varied) to embed positive and/or negative watermark signal components therein (S12). For example, an intensity percentage can be shifted up or down (e.g., "tweaked") to accommodate a watermark signal component at a given image area (or pixel). The watermark tweaks collectively have a zero mean, e.g., meaning that for every positive tweak there is a corresponding negative tweak. Or a watermark signal is embedded with negative tweaks (e.g., a negative "channel") and then repetitively embedded at corresponding image areas with positive tweaks (e.g., a positive "channel"). In other cases, the collective mean may be positive or negative in relation to the screened-back spot-color intensity. The resulting modulated spot color includes an embedded digital watermark signal (S14). The spot color intensity, e.g., representing a percentage of an original or 100% spot color, is illustrated in relation to intensity tweak percentage size (vertical axis). A watermark signal is preferably embedded with a plurality of intensity tweaks arranged at various images areas (e.g., pixels or pixel blocks). Typically, such embedding results in one tweak per pixel or pixel area.). 

19. (new): Brunk teaches: The method of claim 18 in which said predicting utilizes a blending model. (Brunk: column 1 lines 61-67, column 2 lines 1-67, column 3 lines 1-28, Figures 1-2; In this case, a digital watermark is typically embedded in an image that is printed using a multi-color printing process. For example, the printing may include a cyan (C), magenta (M), yellow (Y) and black (K) process. CMYK ink intensities can be varied to modulate an image's luminance to accommodate a digital watermark signal. Each color quantity preferably represents an intensity percentage of the corresponding color ink. If the watermark signal requires a luminance change of α at this location, then Equation 1 with a scaling vector. While the implementation details of watermark encoding schemes vary significantly, a class of watermarking schemes can be modeled as an array of changes to luminance values of a host image. A host image comprises an array of color vectors (e.g., an array of color such as RGB, CMY, CMYK, etc). The image sample may be represented as a vector between white and the pixel color value. To encode a watermark, the luminance of the image sample may be increased or decreased by adding a watermark vector in a variety of directions. FIG. 1 shows a 3-dimensional color space with cyan (C), magenta (M) and yellow (Y) axes. The bold axis between black and white represents luminance. To make an equivalent luminance change in an image sample of a given color vector (C1, M1, Y1), one may make a corresponding scale to black as shown. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks. For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal.)

 (Brunk: column 3 lines 16-42, lines 64-67, column 4 lines 1-58, Figures 3-4; The present invention provides various methods to effectively embed a digital watermark signal in a spot color. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks (representing an overprinting of the process ink tint with the screen). For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal. The CMY components are preferably combined with a halftone-screened (or scaled) version of the original spot color (e.g., a percentage of the original spot color intensity) to approximate the original spot color. Preferably, the resulting watermarked spot color approximation closely resembles the original spot color. In a first embodiment, to embed a digital watermark in an original spot color (S), we replace the original spot color (S) with a combination of CMY inks (Cm, Mm, Y m) and a scaled or halftone screened version (Sm) of the spot color (S). The screened spot color (Sm) is preferably a percentage of the original spot color (S) intensity (FIG. 3). We also refer to this process as "filling" or “filling-in” a spot color)

21. (new): Brunk teaches: The method of claim 20 in which the several inks comprising a spot color ink and two or more process color inks. (Brunk: column 3 lines 16-42, lines 64-67, column 4 lines 1-58, Figures 3-4; The present invention provides various methods to effectively embed a digital watermark signal in a spot color. To watermark an original spot color in a first embodiment, the original spot color is replaced with a combination of spot color and process inks (representing an overprinting of the process ink tint with the screen). For example, cyan (C), magenta (M) and yellow (Y) process components are modulated (e.g., intensity or luminance varied) to include a watermark signal. The CMY components are preferably combined with a halftone-screened (or scaled) version of the original spot color (e.g., a percentage of the original spot color intensity) to approximate the original spot color. Preferably, the resulting watermarked spot color approximation closely resembles the original spot color. In a first embodiment, to embed a digital watermark in an original spot color (S), we replace the original spot color (S) with a combination of CMY inks (Cm, Mm, Y m) and a scaled or halftone screened version (Sm) of the spot color (S). The screened spot color (Sm) is preferably a percentage of the original spot color (S) intensity (FIG. 3). We also refer to this process as "filling" or “filling-in” a spot color)

Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the non-statutory double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art fails to teach the method of Claim 13, which is coextensive in scope with previously patented applications, as presented above. The reasons for allowance previously cited for U.S. Patent No. US 9380186 issued from 14/616686 best summarize the features that are deemed to be allowable, as the claims encapsulate similar features in this application and as such have analogous motivation for being deemed to be allowable. 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Reed; Alastair M. et al., US 8094869 B2, Fragile and emerging digital watermarks.
Alattar; Osama M. et al., US 6763124 B2, Embedding digital watermarks in spot colors.
Holub; Richard A., US 6157735 A, System for distributing controlling color reproduction at multiple sites.	
Boles; Jacob L. et al., US 20130329006 A1, COORDINATED ILLUMINATION AND IMAGE SIGNAL CAPTURE FOR ENHANCED SIGNAL DETECTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662


June 4, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662